In re: C. W. Tarrance applying for writs of certiorari and mandamus.
Writs refused. Since relator has made no showing that he has claimed on a motion for a new trial that there is no evidence at all to support the finding of the jury he is not entitled, under Louisiana practice, to a transcript of the entire evidence heard below but only of all evidence and such portions of the trial proceedings-applicable to the bills of exceptions he has reserved and is seeking to perfect. Inasmuch as the trial judge has ruled that relator (an indigent defendant) is entitled to a transcript of all evidence essential to the perfection of his bills, we find no error in the judge’s ruling as it complies with the principle enunciated in Griffin v. People of State of Illinois, 351 U.S. 12, 76 S.Ct. 585, 100 L.Ed. 891 (1956); Smith v. Bennett, 365 U.S. 708, 81 S.Ct. 895, 6 L.Ed.2d 39 (1961) and Lane v. Brown, 372 U.S. 477, 83 S.Ct. 768, 9 L.Ed.2d 892 (1963). See Draper v. Washington, 372 U.S. 487, 83 S. Ct. 774, 9 L.Ed.2d 899 (1963). Compare Long v. District Court of Iowa, 385 U.S. 192, 87 S.Ct. 362, 17 L.Ed.2d 290 (1966).
Nor do we think that relator is entitled to an order extending for 60 days the period of time for presentation to the district judge of the formal bills of exceptions. According to the transcript of the proceedings had on March 13, 1967, it is shown that a complete transcript of all evidence pertaining to the bills of exceptions reserved has been duly prepared and relator was given 30 days from that date within which to perfect his bills. Although we think relator has had ample time, we nevertheless extend the time for him to perfect his bills to May 8, 1967.